FILED
                     UNITED STATES COURT OF APPEALS                        JUL 12 2011

                                                                      MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                      U .S. C O U R T OF APPE ALS




 UNITED STATES OF AMERICA,                      No. 10-50213

               Plaintiff - Appellee,            D.C. No. 3:08-CR-03890-WQH-1
                                                Southern District of California,
   v.                                           San Diego

 PALOMON SANCHEZ-LARA,
                                                ORDER AMENDING
               Defendant - Appellant.           MEMORANDUM DISPOSITION
                                                AND DENYING PETITION FOR
                                                REHEARING AND
                                                REHEARING EN BANC



Before: D.W. NELSON, BYBEE, and M. SMITH, Circuit Judges.

        The memorandum disposition filed on April 20, 2011, is amended as

follows:

        Page 3, lines 8-9, remove “, for which he ultimately served 293 days in
jail”

        With the amendment to Memorandum Disposition, the panel has voted

unanimously to deny the petition for rehearing. Judge Bybee and Judge M. Smith

voted to deny the petition for rehearing en banc. Judge Nelson recommended

denial of the petition for rehearing en banc.
      The full court has been advised of the petition for rehearing en banc and no

active judge has requested a vote on whether to rehear the matter en banc. (Fed.R.

App. P. 35.)

      The petition for rehearing and the petition for rehearing en banc are

DENIED and no further petitions for rehearing and/or rehearing en banc will be

entertained.




                                         2